
	
		I
		111th CONGRESS
		1st Session
		H. R. 3108
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to promote medication therapy management under the Medicare part D prescription
		  drug program.
	
	
		1.Short titleThis Act may be cited as the
			 Medication Therapy Management Benefits
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)Medications are important to the management
			 of chronic diseases that require long-term or lifelong therapy. Pharmacists are
			 uniquely qualified as medication experts to work with patients to manage their
			 medications and chronic conditions and play a key role in helping patients take
			 their medications as prescribed.
			(2)Nonadherence with
			 medications is a significant problem. According to a report by the World Health
			 Organization, in developed countries, only 50 percent of patients with chronic
			 diseases adhere to medication therapies. For example, in the United States only
			 51 percent of patients taking blood pressure medications are adherent;
			 similarly, only 40 to 70 percent of patients taking antidepressant medications
			 adhere to prescribed therapies.
			(3)Failure to take
			 medications as prescribed costs over $177 billion dollars annually. The problem
			 of nonadherence is particularly important for patients with chronic diseases
			 that require use of medications; poor adherence leads to unnecessary disease
			 progression, reduced functional status, lower quality of life, and premature
			 death.
			(4)When patients
			 adhere to, or comply with, their medication therapy, it is possible to reduce
			 higher-cost medical attention, such as emergency department visits and
			 catastrophic care, and avoid the preventable human costs that impact patients
			 and those who care for them.
			(5)Studies have
			 clearly demonstrated that community-based medication therapy management (MTM)
			 services provided by pharmacists improve health care outcomes and reduce
			 spending. For example, the Asheville Project—a diabetes program designed for
			 city employees in Asheville, North Carolina, and delivered by community
			 pharmacists—resulted over a 5-year period in a decrease in total direct medical
			 costs ranging from $1,622 to $3,356 per patient per year, a 50 percent decrease
			 in the use of sick days, and an increase in productivity accounting for an
			 estimated savings of $18,000 annually. Another project involving
			 pharmacist-provided care to patients with high cholesterol increased compliance
			 with medication to 90 percent from a national average of 40 percent. In North
			 Carolina, the ChecKmeds NC program, which offers eligible seniors one-on-one
			 MTM consultations with pharmacists, saved an estimated $10,000,000 in
			 healthcare costs and avoided numerous health problems in the first year of the
			 program for the more than 15,000 seniors receiving MTM. Similar results have
			 been achieved in several other demonstrations using community
			 pharmacists.
			(6)Therefore,
			 enhancement of the MTM benefit under part D of the Medicare program should be a
			 key component of the national health care reform agenda.
			3.Improvement in
			 part D medication therapy management (MTM) programs
			(a)In
			 generalSection 1860D–4(c)(2)
			 of the Social Security Act (42 U.S.C. 1395w–104(c)(2)) is amended—
				(1)by redesignating
			 subparagraphs (C) through (E) as subparagraphs (F) through (H), respectively;
			 and
				(2)by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)Required reviews
				and interventionsBeginning
				in the first plan year after the date of the enactment of the Medication
				Therapy Management Benefits Act of 2009, PDP sponsors shall offer medication
				therapy management services to targeted beneficiaries described in subparagraph
				(A)(ii) that include, at a minimum, the following to increase adherence to
				prescription medications:
							(i)An annual comprehensive medication review
				furnished person-to-person by a licensed pharmacist. The comprehensive
				medication review—
								(I)shall include a review of the individual’s
				medications, creation of a personal medication record, and a recommended
				medication action plan in consultation with the individual and the prescriber;
				and
								(II)shall include
				providing the patient with a written or printed summary.
								(ii)Targeted medication reviews furnished
				person-to-person by a licensed pharmacist offered no less frequently than once
				every quarter to assess medication use since the last annual comprehensive
				medication review, to monitor unresolved issues, to identify problems with new
				drug therapies or if the individual has experienced a transition in
				care.
							(iii)Followup interventions, which may be
				provided person-to-person or through other interactive means, on a schedule and
				frequency recommended by the prescriber or a licensed
				pharmacist.
							.
				(b)Increase
			 availability of MTM services to beneficiaries and increase community pharmacy
			 involvement in provision of MTM services
				(1)Increased
			 beneficiary access to MTM servicesSection 1860D–4(c)(2) of such Act (42
			 U.S.C. 1395w–104(c)(2)), as amended by subsection (a), is further
			 amended—
					(A)in subparagraph (A)(ii)(I), by inserting
			 before the semicolon at the end the following: or any chronic disease
			 that accounts for high spending in the Medicare program including diabetes,
			 hypertension, heart failure, dyslipidemia, respiratory disease (such as asthma,
			 chronic obstructive pulmonary disease or chronic lung disorders), bone
			 disease-arthritis (such as osteoporosis and osteoarthritis), rheumatoid
			 arthritis, and mental health (such as depression, schizophrenia, or bipolar
			 disorder);
					(B)by adding at the
			 end of subparagraph (A) the following new clause:
						
							(iii)Identification
				of individuals who may benefit from medication therapy managementThe PDP sponsor shall identify a process
				subject to the Secretary’s approval that allows pharmacists or other qualified
				providers to identify enrollees for medication therapy management interventions
				where such individuals are not described as targeted beneficiaries under clause
				(ii) or are not otherwise offered services described in paragraph
				(C).
							;
				and
					(C)by inserting after
			 subparagraph (C) the following new subparagraph:
						
							(D)Medication
				reviews for dual eligibles and enrollees in transition of careWithout regard to whether an enrollee is a
				targeted beneficiary described in subparagraph (A)(ii), the medication therapy
				management program under this program shall offer—
								(i)a
				comprehensive medication review described in subparagraph (C)(i) at the time of
				initial enrollment under the plan for an enrollee who is a full-benefit dual
				eligible individual (as defined in section 1935(c)(6)); and
								(ii)a
				targeted medication review described in subparagraph (C)(ii) for any enrollee
				at the time of transition of care (such as being discharged from a hospital or
				another institutional setting) where new medications have been introduced to
				the individual’s
				therapy.
								.
					(c)Community
			 Pharmacy AccessSection
			 1840D–4(c)(2) of such Act is further amended by inserting after subparagraph
			 (D) the following new subparagraph:
				
					(E)Pharmacy access
				requirementsA PDP sponsor
				shall offer any willing pharmacy in its network the ability to provide
				medication therapy management services to assure that enrollees have the option
				of obtaining services under the medication therapy management program from
				community-based retail
				pharmacies.
					.
			(d)Reimbursement
			 and incentives based on performance
				(1)Appropriate
			 reimbursement for the provision of MTM servicesSection 1860D–4(c)(2)(H) of such Act, as
			 redesignated by subsection (a), is amended by striking the first sentence and
			 inserting the following: The PDP sponsor shall reimburse pharmacists and
			 other entities furnishing medication therapy management services under this
			 paragraph based on the resources used and the time required to provide such
			 services..
				(2)Evaluation of
			 performance for payment incentivesSection 1860D–4(c)(2) of such Act (42
			 U.S.C. 1395w–104(c)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(I)Evaluation of
				performance
							(i)Data collection
				and provider measuresEffective beginning in the first plan year
				after the date of the enactment of the Medication Therapy Management Benefits
				Act of 2009, the Secretary shall establish measures and standards for data
				collection by PDP sponsors to evaluate performance of pharmacies and other
				entities in furnishing medication therapy management services. Such measures
				shall be designed to help assess and improve overall quality of care, including
				a reduction in adverse medication reactions, improvements in adherence and
				persistence in chronic medication use, and a reduction in drug spending, where
				appropriate. PDP sponsors shall also compare outcomes based on the type of
				entity offering such services and shall ensure broader participation of
				entities that achieve better outcomes with respect to such services. The
				measures established under this clause shall include measures developed by the
				Pharmacy Quality Alliance (PQA) in the case of pharmacist providers.
							(ii)Continual
				development and incorporation of medication therapy management measures in
				broader health care outcomes measuresThe Secretary shall support
				the continual development and refinement of performance measures described in
				clause (i), including the incorporation of medication use measures as part of
				broader health care outcomes measures. The Secretary shall work with state
				Medicaid programs to incorporate similar performance-based measures into
				State-required Drug Use Review programs under title XIX.
							(iii)Incentive
				paymentsBeginning with plan
				year 2011, pharmacies and other entities that furnish medication therapy
				management services under this part shall be provided (in a manner specified by
				the Secretary) with additional incentive payments based on the performance of
				such pharmacies and entities in meeting the quality measures established under
				clause (i). Such payments shall be made from the Medicare Prescription Drug
				Account except that such payments may be made from the Federal Hospital
				Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund
				if the Secretary determines, based on data under this part and parts A and B,
				that such services have resulted in a reduction in expenditures under part A or
				part B,
				respectively.
							.
				
